By the COURT.
This appeal is taken from the judgment alone. The ground of the appeal is the alleged insufficiency of the information. This objection is permitted by the statute to be taken advantage of in three ways, and three ways only— *111that is to say .• 1. By demurrer; 2. At the trial, under the plea of not guilty; and 3. After trial, in arrest of judgment: Penal Code, secs. 1004, 1012. In the present case the defendant did not attempt to avail himself of but one of the modes allowed by the statute. He filed a demurrer, but what actiofi was taken in the court below respecting it the record does not inform us. There is no order overruling it, and for aught that appears it may have been withdrawn by the defendant himself. We have, nevertheless, examined the information, and find it good in substance.
Judgment affirmed.